Exhibit 10.3






HARSCO CORPORATION
FORM OF
RESTRICTED STOCK UNITS AGREEMENT
(Directors)


This Agreement (the “Agreement”) is made as of this __th day of ____ 201_ (the
“Date of Grant”) by and between Harsco Corporation, a Delaware corporation (the
“Company”) and ______________________, a non-employee director of the Company
(the “Grantee”).


1.
Grant of Restricted Stock Units. Subject to and upon the terms, conditions and
restrictions set forth in this Agreement and in the Company’s 2016 Non-Employee
Directors’ Long-Term Equity Compensation Plan (the “Plan”), the Company hereby
grants to the Grantee as of the Date of Grant the amount of
_______________________________________ (____________) Restricted Stock Units
(the “Restricted Stock Units”). The Restricted Stock Units shall become vested
in accordance with Section 3 hereof. Each Restricted Stock Unit shall represent
one hypothetical share of Common Stock, $1.25 par value of the Company (the
“Common Stock”) and shall at all times be equal in value to one share of Common
Stock. The Restricted Stock Units will be credited to the Grantee in an account
established for the Grantee until payment in accordance with Section 4 hereof.



2.
Restrictions on Transfer of Restricted Stock Units. Neither the Restricted Stock
Units granted hereby nor any interest therein or in the Common Stock related
thereto shall be transferable prior to vesting.



3.
Vesting of Restricted Stock Units. The Restricted Stock Units shall become
vested and non-forfeitable as set forth in Section IX. of the Plan (such date
the Restricted Stock Units vest, the “Vesting Date”).



4.
Issuance of the Common Stock.



(a)
The Company will issue to the Grantee the Common Stock underlying the vested
Restricted Stock Units, together with cash in lieu of any fractional share, as
soon as practicable following the Vesting Date.



(b)
The Company’s obligations to the Grantee with respect to the Restricted Stock
Units will be satisfied in full upon the issuance of shares of Common Stock
corresponding to such Restricted Stock Units.



5.
Dividend, Voting and Other Rights.



(a)
The Grantee shall have no rights of ownership in the Restricted Stock Units and
shall have no right to vote Restricted Stock Units until the date on which the
Restricted Stock Units are transferred to the Grantee pursuant to Section 4
above and a stock certificate (or certificates) representing such shares of
Common Stock is issued to the Grantee.



(b)
Whenever dividends are paid or distributions made with respect to the Common
Stock, the Grantee shall be entitled to dividend equivalents in an amount equal
in value to the amount of the dividend paid or property distributed on a single
share of Common Stock multiplied by the number of Restricted Stock Units
(including any fractional share) credited to the Grantee’s account as of the
record date for such dividend or distribution.








--------------------------------------------------------------------------------

Exhibit 10.3


(c)
The obligations of the Company under this Agreement will be merely that of an
unfunded and unsecured promise of the Company to deliver shares of Common Stock
in the future, and the rights of the Grantee will be no greater than that of an
unsecured general creditor. No assets of the Company will be held or set aside
as security for the obligations of the Company under this Agreement.



6.
Adjustments. The number of shares of Common Stock issuable pursuant to the
Restricted Stock Units is subject to adjustment as provided in Section XIII. of
the Plan.



7.
Compliance with Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any shares of Common Stock pursuant to this Agreement if the
issuance thereof would result in a violation of any such law.



8.
Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of
Section 409A of the Code. This Agreement and the Plan shall be administered in a
manner consistent with this intent, and any provision that would cause this
Agreement or the Plan to fail to satisfy Section 409A of the Code shall have no
force or effect until amended to comply with Section 409A of the Code (which
amendment may be retroactive to the extent permitted by Section 409A of the Code
and may be made by the Company without the consent of the Grantee).



9.
Interpretation. Any reference in this Agreement to Section 409A of the Code will
also include any proposed, temporary or final regulations, or any other
guidance, promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service. Except as expressly provided in this
Agreement, capitalized terms used herein will have the meaning ascribed to such
terms in the Plan.



10.
No Right to Continue as a Director. This award will not confer upon the Grantee
any right with respect to continuance of service as a director of the Company.



11.
Amendments. Any amendment to the Plan shall be deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of the Grantee
under this Agreement without the Grantee’s consent.



12.
Severability. In the event that one or more of the provisions of this Agreement
shall be invalidated for any reason by a court of competent jurisdiction, any
provision so invalidated shall be deemed to be separable from the other
provisions hereof, and the remaining provisions hereof shall continue to be
valid and fully enforceable.



13.
Relation to Plan. This Agreement is subject to the terms and conditions of the
Plan. In the event of any inconsistency between the provisions of this Agreement
and the Plan, the Plan shall govern. The Board acting pursuant to the Plan, as
constituted from time to time, shall, except as expressly provided otherwise
herein, have the right to determine any questions which arise in connection with
the grant of the Restricted Stock Units.




















--------------------------------------------------------------------------------

Exhibit 10.3


This Agreement is executed by the Company on the day and year first set forth
above.


HARSCO CORPORATION
 
 
By:
 
 
Russell C. Hochman
 
Senior Vice President and General Counsel, Chief Compliance Officer & Secretary





The undersigned hereby acknowledges receipt of an executed original of this
Agreement and accepts the award of Restricted Stock Units granted hereunder on
the terms and conditions set forth herein and in the Company’s 2016 Non-Employee
Directors’ Long-Term Equity Compensation Plan.






Date: ________________, 201_        _______________________________
                            





